Citation Nr: 1401952	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-46 959	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to sleep apnea or service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg

INTRODUCTION

The Veteran had active military service from February 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision decided by the Department of Veteran' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and issued by the VA RO in North Little Rock, Arkansas.  The case was remanded by the Board in March 2013 and is now ready for appellate review.  

The Veteran and his significant other testified before the undersigned Veterans Law Judge at a video-conference hearing in August 2012.  A transcript of the hearing is associated with the claims file.  

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through September 2011 that were considered by the agency of original jurisdiction (AOJ) in the June 2012 supplemental statement of the case.  The Board further notes that additional VA treatment records dated through March 2013 are also associated with the Veteran's Virtual VA file.  While such records do not address the Veteran's sleep apnea, they reflect complaints of depression and anxiety in October 2012.  While the AOJ did not explicitly note consideration of such records in the May 2013 supplemental statement of the case, the March 2013 VA examiner specifically referenced the relevant October 2012 records and such opinion was considered in the supplemental statement of the case.  Moreover, while such records reflect current complaints and treatment referable to the Veteran's acquired psychiatric disorder, such information is duplicative of the evidence considered by the AOJ as VA acknowledges a current diagnosis of such disorder.  Therefore, there is no prejudice to the Board in proceeding with a decision at this time.



FINDINGS OF FACT

1.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service. 

2.  An acquired psychiatric disorder is not shown to be causally or etiologically related to any disease, injury, or incident during active duty and is not caused or aggravated by a service-connected disability.   


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the September 2009 letter did not specifically notify the Veteran of the evidence and criteria necessary for a grant of secondary service connection, such notice was proved in an April 2012 letter, which was followed by readjudication of the claim in June 2012 and May 2013 supplemental statements of the case (SSOCs).  Hence, the Veteran is not prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  As requested in the March 2013 Board remand, additional VA outpatient treatment reports, dated through March 2013, were obtained and have been associated with the Virtual VA file (VA's electronic data storage system).  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands.)  

In addition, the Veteran was afforded VA examinations in May 2012 with addendum opinions, as requested in the Board remand, completed in March 2013 that the Board finds, in their totality, to be adequate to decide the issues on appeal.  In this regard, the VA examiners noted review of the record, to include the Veteran's STRs, and a physical and psychiatric examination were completed in May 2012.  The opinions rendered considered all of the pertinent evidence of record, to include the statements of the Veteran, and included complete rationale, relying on, and citing to, the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the March 2013 opinions were in compliance with the instructions of the March 2013 remand.  Stegall, supra.  

Additionally, as previously noted, in March 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2013 hearing, the Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the onset and etiology of the Veteran's sleep apnea and psychiatric symptoms, to include the events during service the Veteran alleged caused such disorders and the reasons as to why he believed his acquired psychiatric disorder was caused or aggravated by his back disorder and/or sleep apnea.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The undersigned also solicited information from the Veteran as to the existence of any potentially relevant evidence that had not been obtained, and remanded the case in March 2013 in order to obtain outstanding treatment records and obtain addendum opinions regarding the etiology of the Veteran's disorders.  Therefore, at this time, nothing gives rise to the possibility that there is any outstanding evidence that has been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Moreover, as indicated previously, this case was remanded in March 2013 in order to obtain outstanding records and addendum opinions addressing the etiology of the Veteran's disorders.  VA treatment records dated through March 2013 were associated with the record and addendum opinions were obtained in March 2013.  While such records do not address the Veteran's sleep apnea, they reflect complaints of depression and anxiety in October 2012.  While the AOJ did not explicitly note consideration of such records in the May 2013 supplemental statement of the case, the March 2013 VA examiner specifically referenced the relevant October 2012 records and such opinion was considered in the supplemental statement of the case.  Moreover, while such records reflect current complaints and treatment referable to the Veteran's acquired psychiatric disorder, such information is duplicative of the evidence considered by the AOJ as VA acknowledges a current diagnosis of such disorder.  Therefore, there is no prejudice to the Board in proceeding with a decision at this time.  Moreover, the Board finds that the AOJ has substantially complied with the March 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran has not been diagnosed with a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for his claimed disorders.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).     

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Pertinent to the Veteran's claim for service connection for sleep apnea, he testified that he had symptoms of sleep apnea during service, but did not seek treatment and was not diagnosed with sleep apnea during his military service.  The STRs, to include reports from the February 1994 separation examination, do not reflect  evidence of sleep apnea or any evidence of symptoms caused by sleeping problems.  The first post-service evidence of sleep apnea is reflected in private clinical records dated from 2005.  

Reports from a May 2012 VA examination, documented to have included a review of the claims file, resulted in the conclusion that it was less likely than not that the Veteran's obstructive sleep apnea was incurred while in the military.  The rationale provided by the examiner was the lack of any evidence of symptomatology in the STRs suggestive of early obstructive sleep apnea and the lack of any evidence of complaints of obstructive sleep apnea in the record until the 2005 diagnosis.  As such, the examiner stated that there was "no nexus to link sleep apnea to military [service] as there were no symptoms consistent with early OSA [obstructive sleep apnea] while in the military or shortly upon exit from military [service] . . . [t]hus no correlation exists to link [sleep apnea] to [the Veteran's] military tour of duty."   

Subsequent to the May 2012 VA examination, the Veteran submitted a statement from J.J., who identified himself as the Veteran's roommate during his military service.  He reported that he remembered the Veteran snoring loudly throughout the night and that he would stop breathing several times, appearing to be choking or gasping for air.  This individual concluded that he used to think the Veteran's sleeping habits were funny, but that after going through nursing school, he felt that such symptoms described sleep apnea. 

The physician who conducted the above examination, as directed in the March 2013 remand, completed an amended opinion in March 2013 that included consideration of the statement by J.J.  This opinion, which was documented to have included review of the claims file, was unchanged from that rendered after the May 2012 VA examination, with the physician basing his negative opinion on the silent STRs and the lack of any reference in the record to symptoms commonly associated with sleep apnea after service until 2005.  In this regard, the physician noted that when afforded a VA examination in the late 1990s (and as confirmed by review of the reports from a June 1998 VA examination by the Board), the Veteran specifically denied having orthopnea or paroxysmal nocturnal dyspnea, symptoms associated with sleep apnea.  As such, he found that the evidence was against the Veteran having obstructive sleep apnea at the time of that examination.  As for the statement of J.J., the physician stated as follows:

The witness statement is not supported historically with symptomatology during that time period [the Veteran's military service] despite the fact that he had numerous questionnaires during the military as well as [the] fact that he has been seen regularly [by physicians] . . . dating back to [the] late 90s.  Time of diagnosis of osa is supported by symptomatology at that time which would indicate development of [the] condition around that period of time (long after exit from [the] military).  The witness statement is contradicted with these facts.  

Relevant to the Veteran's claim for an acquired psychiatric disorder, he testified that his depression was due to his sleep apnea and his service-connected chronic lumbar strain.  He also testified that he was currently on medication for his depression.  

The STRs, including the reports from the February 1994 separation examination, are negative for a psychiatric disability.  The first references to psychiatric problems are from the early to mid-2000s, with a private clinical reports noting the prescription of anti-depressants from 2004.  A February 2006 private clinical report reflected complaints of depression and familial/spousal issues.  The assessment at that time was adjustment disorder with depressed mood.  Additional private clinical records dated in 2007, 2008, and 2009 reflect diagnoses of depression.  In July 2011, the Veteran's private physician stated that the Veteran's mobility was limited due to back pain which caused him to suffer from depression, and she recommended that the Veteran take anti-depressant medication. 

The Veteran was afforded a VA psychiatric examination in May 2012, at which time the VA examiner found no diagnosis of a psychiatric disorder pursuant to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The examiner further noted that, based on the interview with the Veteran and a review of the records, the Veteran did not meet the criteria for a depressive disorder secondary to sleep apnea or lumbar strain.  The examiner stated that, when the Veteran has endorsed depression, it had always been related to relationship problems.  The July 2011 private physician's statement referenced above was specifically discussed by the examiner, but based on the fact that the Veteran did not report symptoms of depression related to back problems or sleep apnea during the examination, the examiner concluded that there was not enough evidence to conclude that the Veteran's depression was related to his back problems or sleep apnea.  

Additional VA clinical records dated thereafter contained in the Virtual VA file dated through March 2013 reflect complaints of anxiety and depression.  An initial psychiatric evaluation note dated in October 2012 contained in the Virtual VA file reflected anxiety related to the Veteran's job and discussed an argument he had with his girlfriend over the prior weekend that normally would have upset him.  Instead, the Veteran reported that his medication (hydroxyzine) kept him calm.  

The examiner who conducted the above examination, as directed in the March 2013 remand, completed an additional opinion in March 2013 (with an addendum to this opinion dated in May 2013 documenting that the clams file had been reviewed). Reference was made by the examiner to the October 2012 initial psychiatric evaluation note reflecting the Veteran's anxiety related to his job.  The examiner also again referenced the July 2011 private physician's statement linking depression to limited mobility due to pain, but repeated that there was no evidence at the March 2013 VA examination that the Veteran's depression was the result of limited mobility and that the subsequent treatment reports reviewed did not contain any evidence that that the Veteran's depression was specifically related to pain or had been aggravated by pain.  

The Board notes initially that, while the contentions with respect to the claim for service connection for a psychiatric disability are focused on a secondary theory of entitlement, the analysis below will include consideration of service connection for this disability on a direct basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement must be considered).  

Applying the pertinent legal criteria to the facts summarized above, the negative STRs and negative opinions by the VA examiners represent highly persuasive evidence weighing against the Veteran's claims.  Also weighing against these claims is the fact that in his initial application for service connection signed in June 1994, and subsequent communications with VA adjudicators until he filed his claim for service connection in August 2009, the Veteran made no reference to sleep apnea or a psychiatric disability.  This silence by the Veteran as to sleep apnea or a psychiatric disability-when otherwise speaking affirmatively-constitutes negative evidence as to the claims for service connection for these disabilities.  

The Board also finds to weigh against the claims the fact that it was not for over 15 years after service that the Veteran filed claims for service connection for sleep apnea or a psychiatric disability, and that it was not for approximately 10 years after service that sleep apnea was shown and almost 10 years after service that a psychiatric disability was first clinically referenced.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, given the silent STRs for symptoms of sleep apnea, the fact that symptoms of the condition were first shown so remotely after service (with the Veteran specifically denying that he had symptoms commonly associated with sleep apnea at the June 1998 VA examination), the Board agrees with the assessment of the VA examiner that the statement by J.J. is not credible.  As such, the Board finds the statement by J.J. to be of no probative value.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992) ("It is the duty of the [Board] as the factfinder to determine the credibility of the testimony and other lay evidence.")    

With respect to the Veteran's contentions that his sleep apnea is ethologically related to service, he is not competent to provide evidence as to such a complex medical question as to whether there is a nexus between sleep apnea currently demonstrated and service.  Specifically, the question of the etiology of a condition such as sleep apnea is a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of the etiology of sleep apnea in this case may not be competently addressed by lay evidence, and the Veteran's own opinion linking sleep apnea to service is nonprobative evidence.  See Woehlaert, supra.

With respect to a psychiatric disability, while the Veteran may be competent to ascribe psychiatric problems to limited mobility caused by service-connected back disability, in this case, the record does not indicate the Veteran has credibly related such problems to any limited mobility.  In this regard, none of the VA clinical records show the Veteran relating psychiatric problems to having limited mobility; instead and as set forth, he related such problems to examiners to difficulties with work and family relations.  Such contemporaneous statements made to medical/mental health professionals have much greater probative value-both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes rather than in contemplation of the receipt of monetary benefits-than the statements attributing psychiatric problems to limited motion caused by his service connected back disability made by the Veteran to VA adjudicators.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  As such, the Board finds the July 2011 statement by the private physician linking depression to limited mobility caused by back pain to be based on an inaccurate factual premise, and to thus have no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Finally, as service connection for sleep apnea is denied herein, any claim linking a psychiatric disability to sleep apnea is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  
 
In short, the Board finds from the above that the preponderance of the evidence is against the claims for service connection for sleep apnea and an acquired psychiatric disorder.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to these claims, and the claims for service connection for sleep apnea and an acquired psychiatric disorder must therefore be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for sleep apnea is denied.  

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


